                              UNITED STATES DISTRICT COURT
                              SOUTHERN DISTRICT OF INDIANA
                                  INDIANAPOLIS DIVISION

CHRISTOPHER J. DIRIG,                                 )
                                                      )
                             Plaintiff,               )
                                                      )
                        v.                            )     No. 1:17-cv-02165-JRS-DML
                                                      )
WEXFORD OF INDIANA,                                   )
NURSE KATHRYN HILL,                                   )
NURSE REBECCA TRIVETT,                                )
                                                      )
                             Defendants.              )




                     ENTRY DENYING POST-JUDGMENT MOTIONS

                                                 I.

       This action was dismissed on summary judgment in favor of the defendants on February

26, 2019. Dkt. 170; dkt. 171. The plaintiff’s motion to correct erroneous sentence, filed on April

24, 2019, dkt. [186], treated as a Rule 60(b) motion, is denied because he has not shown that the

decision in this case was erroneous. “Rule 60(b) authorizes a court to relieve a party or its legal

representative from a final judgment, order, or proceeding for various reasons including mistake,

inadvertence, surprise, or excusable neglect, or any other reason that justifies relief, but only on

motion of a party.” Shuffle Tech Intern., LLC v. Wolff Gaming, Inc., 757 F.3d 708, 709 (7th Cir.

2014) (internal quotations omitted). Rule 60(b)(6) is “available only in extraordinary

circumstances.” Pearson v. Target Corporation, 893 F3d 980, 984 (7th Cir. 2018) (internal

quotation omitted). No such extraordinary circumstances are presented in the plaintiff’s post-

judgment motion.
                                              II.

       The plaintiff’s renewed motion to proceed on appeal in forma pauperis, dkt. [187], is

denied for the same reasons his previous request was denied in the Entry of April 10, 2019, dkt.

184.

       IT IS SO ORDERED.



Date: 4/30/2019



Distribution:

CHRISTOPHER J. DIRIG
157156
INDIANA STATE PRISON
INDIANA STATE PRISON
Electronic Service Participant – Court Only

Douglass R. Bitner
KATZ KORIN CUNNINGHAM, P.C.
dbitner@kkclegal.com
